Case: 13-30598      Document: 00512493078         Page: 1    Date Filed: 01/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 13-30598                              January 8, 2014
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk



CLARENCE HILL,

                                                 Plaintiff−Appellant,

versus

CHEVRON USA, INCORPORATED; SHELL OIL COMPANY,

                                                 Defendants−Appellees.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:11-CV-2786




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       Plaintiff describes the instant case as follows:
           Clarence Hill filed this suit because while he was employed by

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30598    Document: 00512493078     Page: 2    Date Filed: 01/08/2014


                                 No. 13-30598

      an oilfield pipe handling facility . . ., he inhaled radioactive dust
      that generated from the cleaning by mechanical means and the
      sandblasting of the pipes. The District Court dismissed his claim
      and granted defendants’ summary judgment motion because the
      court believed there was no genuine issue of material fact since
      Hill had failed to provide enough evidence to establish his exposure
      to radiation. The court found that Hill could not establish for cer-
      tain that [Naturally Occurring Radioactive Material (“NORM”)]
      radiation existed at the . . . pipe yard during his time of
      employment.

The district court granted summary judgment for the defendants with a careful
and thorough Order and Reasons. The court’s reasoning can be summarized
in the following excerpt:
      [I]t is undisputed that new pipe does not have scale, and not all
      used pipe has scale. Further, not all used pipe with scale contains
      NORM. In order to prove his exposure, then, Hill must show that
      he handled a specific category of defendants’ pipes, namely, used
      pipes with scale containing NORM. Hill offers no direct evidence
      that he was exposed to defendants’ pipes with scale containing
      NORM. Hill’s [circumstantial] evidence requires an impermissible
      chain of speculation to find that he was exposed to radiation in
      defendants’ pipes.

(Footnote and paragraph breaks omitted.)
      We have examined the briefs and applicable law and pertinent parts of
the record. There is no error, and the summary judgment is AFFIRMED.




                                       2